Citation Nr: 1700784	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from February 1966 to November 1972, including two tours in Vietnam from April 1966 to May 1967 and from January to October 1970.  He died in September 1994.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Philadelphia Pension Center in Philadelphia, Pennsylvania.  The appellant resides within the jurisdiction of the RO in Columbia, South Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1994 at the age of 58.  His death certificate lists the immediate cause of death as "sudden cardiac death."  No other significant conditions contributing to his death were listed.   

2.  Although the Veteran was not service-connected for any disability at the time of his death, he is presumed to have been exposed to herbicides during his deployments to the Republic of Vietnam.

3.  Ischemic heart disease is presumed to have been incurred during active service and related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in September 1994.  She asserts that his sudden cardiac death was the result of ischemic heart disease that he developed as a result of his exposure to Agent Orange during his service in Vietnam.  His death certificate lists the immediate cause of death as "sudden cardiac death."  It does not list any other significant conditions contributing to his death.  At the time of his death, he was not service-connected for any disability.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Specific to the appellant's claim, the list of diseases, which are covered by this presumption, includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  

While the Veteran's service treatment records and private medical records are no longer available, they were reviewed at the time of the November 2012 rating action but were noted to be silent for any findings of, treatment for, or diagnosis of a cardiac disorder.  The post-service hospital records were also reportedly reviewed but failed to show any relationship between the cause of death and his service.  

While the service treatment records are negative for any diagnosis of a chronic cardiac disorder, the appellant does not assert service connection on a direct basis nor does the record support direct service connection (there was no injury or disease indicate in service that caused the Veteran's death).  Rather, she argues that the Veteran served within the borders of the Republic of Vietnam during his period of active service, and as such, ischemic heart disease should be presumptively service-connected based upon exposure to herbicides, which in turn contributed substantially to his death.

The evidence confirms that the Veteran served two tours in Vietnam.  Accordingly, exposure to herbicides in service is conceded and presumptive service connection must be determined. 

To that end, a post-service treatment record from January 1973 indicated that the Veteran had a heart condition with a blood pressure reading of 156/98.  He was reportedly taking "water pills."  The appellant also submitted a list of medications that the Veteran was taking at the time of his death, including medication for beta blockers, high blood pressure, angina, and to prevent heart attacks.  She further argued in November 2015 that the heart condition that he was treated for shortly after active service "was not defined, therefore ischemic heart disease cannot be ruled out and must be presumed."

In support of the claim, she submitted articles addressing the development of ischemic heart disease in those previously exposed to herbicides such as Agent Orange.  One article discussed the occurrence of sudden death in those with ischemic heart disease.  This article stated that "[i]t is well known that ischemic heart disease is the leading cause of sudden death, being responsible for more than 80 [percent] of cases."

In June 2016, a VA physician was asked to determine whether the available evidence supported a conclusion that the underlying cause of the Veteran's sudden death was ischemic heart disease (as opposed to some other heart disability).  The physician opined that "[i]t is more likely than not that ischemic heart disease was the reason behind sudden cardiac death.  Most sudden deaths in the United States are thought to be due to ischemic heart disease rather than primary arrhythmia."  The physician reasoned that "[m]any individuals with ischemic heart disease are asymptomatic; that being said, we can only cite epidemiologic and expert evidence when making this assertion."  

In addition, the physician stated that [a]nother possibility is that the [Veteran] had both hypertensive heart disease and ischemic heart disease, and the combination was the reason behind his sudden cardiac death (rather than one entity in isolation)."  In conclusion, the physician opined that "[r]egardless, hypertensive heart disease in itself is the least likely cause based on the epidemiology of sudden cardiac death and the few known facts here."  

While the Veteran did not have a clear diagnosis for ischemic heart disease or hypertension as the evidence of record only shows treatment for a "heart condition," this expert medical opinion is highly probative of a positive nexus between the Veteran's cause of death and presumptive herbicide exposure during service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Based on the foregoing, service connection for the cause of the Veteran's death is warranted and the appeal is granted.

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or duty to assist.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


